Appeal by employer and its insurance carrier from an award of compensation made to claimant for injuries alleged to have been the result of an industrial accident. Claimant worked with a steam iron as a presser. Occasionally he bumped his right arm against the iron and received a burn. This happened to him for the last time about three or four weeks before he quit work. The last burn apparently had healed and left no mark on his arm. Subsequently, however, a rupture occurred in the interosseous artery of the right arm that required an amputation of the arm. There was testimony which indicated claimant had a congenital condition which rendered his arterial vessels fragile. As to causal relation only an issue of fact was presented and there was medical proof to sustain the theory that repeated traumas and burns were inducing causes for the rupture of interosseous artery. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.